Title: From Thomas Jefferson to George Blake, 12 March 1805
From: Jefferson, Thomas
To: Blake, George


                  
                     Sir 
                     
                     Washington Mar. 12. 05.
                  
                  I inclose you an application for pardon from a person of the name of John Southark, who says he is now in Boston jail under sentence for forgery, having been confined there already 22. months and having still 14. to remain, & a sum to be paid. considering the judges who sit in a cause, & the Attorney who tries it as possessed of those circumstances which may decide whether any & what mitigation of sentence may be admitted in conformity with the objects of the constitution in confiding the power of pardon to the Executive, I have usually referred these applications to them & asked their opinion. will you be so good as to make this request of them in the present case, & at the same time to favor me with your own opinion. Accept my salutations & assurances of great respect
                  
                     Th: Jefferson 
                     
                  
               